PER CURIAM
*829*510Appellant seeks reversal of a judgment committing him to the Oregon Health Authority for a period not to exceed 180 days and prohibiting him from purchasing or possessing a firearm. ORS 426.130. He contends that the state failed to prove by clear and convincing evidence that, because of a mental disorder, he is dangerous to himself. ORS 426.005 (1)(f)(A). The state concedes that the evidence is legally insufficient to support appellant's involuntary commitment and that the judgment should be reversed. We agree, accept the state's concession, and reverse the judgment of commitment. Because we reverse on that basis, we do not address appellant's second assignment of error.
Reversed.